People v Samaroo (2016 NY Slip Op 02385)





People v Samaroo


2016 NY Slip Op 02385


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
BETSY BARROS, JJ.


2013-10699
 (Ind. No. 2323/12)

[*1]The People of the State of New York, respondent, 
vDaniel Samaroo, appellant.


Lynn W. L. Fahey, New York, NY (Samuel Brown of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Jeannette Lifschitz, and Denise A. Biderman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 14, 2013, convicting him of robbery in the second degree (two counts), after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt (see Penal Law § 160.10[1], [2][a]; People v Chiddick, 8 NY3d 445, 447; People v Walters, 69 AD3d 768, 768-769). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644).
In addition, the trial court properly denied the defendant's request for a missing witness charge, as there was no evidence that the uncalled witnesses would provide noncumulative testimony (see People v Edwards, 14 NY3d 733, 735; People v Stewart, 96 AD3d 880, 881).
MASTRO, J.P., CHAMBERS, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court